DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 06, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks on Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 7-11 remarks regarding independent claims 1, 9 and 17 are persuasive. Examiner believes specifically the invention is to provide a priority queue for exclusive locks in a database environment by managing the order and priority of the lock requests. Examiner believes the limitation of “a storage device that comprises a queue that stores pending lock requests which have been received from one or more processes and which have not but are waiting to lock onto one or more data objects in a database, where locks on the one or more data objects are currently held by other users of the database; and 
a processor configured to 
receive a lock request from an application which identifies a target data object of the lock request which is stored in the database, 
determine whether the lock request is a new based on whether a matching entry for the lock request currently exists in the queue; 
in response to a determination that the lock request is new, determine whether another process holds a lock on the target data object, and in response to at least one other processing holding the lock, identify a queue position for the received lock request based on a priority of the received lock request, 
store an entry corresponding to the received lock request among entries of the pending lock requests in the queue at the determined queue position, and 
in response to determining to release the queued lock request, dequeue the queued lock request from the queue" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1, 9 and 17 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, a storage device that comprises a queue that stores pending lock requests which have been received from one or more processes and which have not but are waiting to lock onto one or more data objects in a database, where locks on the one or more data objects are currently held by other users of the database; and 
a processor configured to 
receive a lock request from an application which identifies a target data object of the lock request which is stored in the database, 
determine whether the lock request is a new based on whether a matching entry for the lock request currently exists in the queue; 
in response to a determination that the lock request is new, determine whether another process holds a lock on the target data object, and in response to at least one other processing holding the lock, identify a queue position for the received lock request based on a priority of the received lock request, 
store an entry corresponding to the received lock request among entries of the pending lock requests in the queue at the determined queue position, and 
in response to determining to release the queued lock request, dequeue the queued lock request from the queue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159